Filed 7/23/15 P. v. Evans CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




THE PEOPLE,                                                                            C075260

                   Plaintiff and Respondent,                               (Super. Ct. No. 12F04607)

         v.                                                           ORDER MODIFYING OPINION
                                                                       AND DENYING PETITION
DEVRON EVANS,                                                             FOR REHEARING

                   Defendant and Appellant.                              [CHANGE IN JUDGMENT]




THE COURT:


         It is ordered that the nonpublished opinion filed herein on June 29, 2015, be
modified as follows:

1.       On page 9, delete the last sentence of part II., which reads, “Since the fee and
assessment are subject to various penalties and assessments that are particular to each




                                                             1
county, we shall remand for the trial court to impose them.” and replace it with the
following:
       Since the fee and assessment apply to each felony conviction, we shall
       modify the judgment to reflect imposition of an $80 court security fee and a
       $60 court facilities assessment.

2.     Also on page 9, delete the first sentence of the Disposition, which reads, “The case
is remanded for the trial court to impose the court security fee (Pen. Code, § 1465.8) and
court facilities assessment (Gov. Code, § 70373) and all required penalties, fees, and
assessments.” and replace it with the following:
              The judgment is modified to reflect imposition of an $80 court
       security fee (Pen. Code, § 1465.8) and a $60 court facilities assessment
       (Gov. Code, § 70373).

       This modification effects a change in the judgment. Appellant’s petition for
rehearing is denied.



BY THE COURT:



             RAYE                  , P. J.



             BUTZ                  , J.



             RENNER                , J.




                                             2
Filed 6/29/15 P. v .Evans CA3 (unmodified version)
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




THE PEOPLE,                                                                            C075260

                   Plaintiff and Respondent,                               (Super. Ct. No. 12F04607)

         v.

DEVRON EVANS,

                   Defendant and Appellant.




         Defendant Devron Evans pleaded no contest to evading an officer, causing serious
bodily injury, and possession of cocaine while armed with a firearm, and admitted
enhancements for a strike, a prior serious felony, and personally inflicting great bodily
injury. The plea agreement established a maximum state prison term of 20 years, and the
trial court imposed the 20-year maximum term allowed under the plea.

         On appeal, defendant contends he should be permitted to withdraw the plea
because his sentence was unauthorized and he was deprived of effective assistance of



                                                             1
counsel. The Attorney General asserts the trial court failed to impose a mandatory court
security fee and a mandatory court facilities assessment. We shall remand for imposition
of the mandatory fee and assessment and affirm the judgment as modified.

                 FACTUAL AND PROCEDURAL BACKGROUND
The Crime

       On July 4, 2012, at around 7:45 p.m., a California Highway Patrol officer initiated
a traffic stop on defendant’s car for speeding at the junction of Highway 99 and Highway
50. Defendant came to a stop and then accelerated away at a high rate of speed. The
highway patrol officer activated his light and siren and pursued defendant.

       Defendant reached around 120 miles per hour as he drove down Highway 50. At
some point during the pursuit, he handed a bag of cocaine and a handgun to his
passenger, D.M. Defendant exited at the Bradshaw off-ramp at about 100 miles per hour.
His car struck a GMC Yukon carrying four people, Susan T., Shane T., Riley T., and
Vina K. Susan T., the driver of the Yukon, had fractured ribs and pain in her neck and
left leg. Shane T. suffered injuries and had pain in his body and chest area. Eight-year-
old Riley T. had pain in his stomach, and 65-year-old Vina K. had fractured ribs. D.M.
was unconscious at the scene and sustained multiple fractures and lacerations to her face.

       Defendant’s blood tested positive for THC.
The Plea

       Defendant was charged with evading an officer, causing serious bodily injury to
D.M. (Veh. Code, § 2800.3—count one), possession of cocaine while armed with a
firearm (Health & Saf. Code, § 11370.1, subd. (a)—count two), and felon in possession
of a firearm (Pen. Code, § 29800, subd. (a)(1)—count three).1 The information also
alleged three personal infliction of great bodily injury enhancements as to count one

1 Undesignated statutory references are to the Penal Code.


                                            2
(§ 12022.7, subd. (a)), with Susan T., Riley T., and Vina K. as the victims, as well as
strike and serious felony allegations (§§ 1170.12, 667, subd. (a)).

       In a demurrer to the complaint, the defense asserted that defendant could not be
charged with multiple great bodily injury enhancements for a single crime, citing People
v. Beltran (2000) 82 Cal.App.4th 693 (Beltran).

       The plea agreement was for defendant to plead no contest to counts one and two
and admit one great bodily injury enhancement along with the strike and serious felony
allegations in exchange for a 20-year lid and dismissal of the remaining charges and
allegations. During the plea colloquy, the trial court advised defendant, “If you went to
trial on all the charges, the max you would face is 30, but you’re just pleading to two of
the offenses and admitting the prior as well as a great bodily injury enhancement.”
Defendant stated that he understood the trial court’s statement.

       Defendant did not later move to withdraw the plea and did not object to his
sentence at time of sentencing. His request for a certificate of probable cause was
granted.

                                      DISCUSSION

                                I. Unauthorized Sentence

       Defendant contends his sentence is unauthorized because the personal infliction of
great bodily injury enhancement (§ 12022.7, subd. (a)) could not be imposed for evading
an officer, causing serious bodily injury. He argues that this, along with counsel’s failure
to advise him of his actual exposure if he went to trial, warrants remanding the case with
instructions to allow defendant to withdraw his plea.

       Section 12022.7, subdivision (a) provides for a three-year enhancement for “[a]ny
person who personally inflicts great bodily injury on any person other than an accomplice
in the commission of a felony or attempted felony . . . .” However, “[t]his section shall


                                             3
not apply to murder or manslaughter or a violation of Section 451 or 452. Subdivisions
(a), (b), (c), and (d) shall not apply if infliction of great bodily injury is an element of the
offense.” (§ 12022.7, subd. (g).)

       Five people were injured when defendant’s car struck the GMC Yukon—his
passenger D.M., and the four occupants of the Yukon, Susan T., Riley T., Shane T., and
Vina K. The People charged defendant with a single count of felony evasion resulting in
serious bodily injury, listing D.M. as the victim, and then alleged three great bodily injury
enhancements with three of the remaining victims as the victims.

       Defendant relies on Beltran, which held that the phrase “serious bodily injury”
used in Vehicle Code section 2800.3 has the same meaning as great bodily injury in Penal
Code section 12022.7 and therefore the enhancement cannot be applied to Vehicle Code
section 2800.3.2 (Beltran, supra, 82 Cal.App.4th at pp. 696-697.) In his reply brief
defendant additionally notes that Beltran was cited with approval by the California
Supreme Court in a case decided after the Attorney General’s respondent’s brief: People
v. Cook (2015) 60 Cal.4th 922 (Cook). In Cook, a case which involved manslaughter
with multiple victims, the Supreme Court held “that subdivision (g) of [Penal Code]
section 12022.7 means what it says: Great bodily injury enhancements do not apply to a
conviction for murder or manslaughter. A defendant convicted of murder or
manslaughter who also commits crimes against other victims may be convicted of those
additional crimes and, to the extent the sentencing laws permit, punished separately for



2 Vehicle Code section 2800.3, subdivision (a) states: “Whenever willful flight or
attempt to elude a pursuing peace officer in violation of [Vehicle Code] Section 2800.1
proximately causes serious bodily injury to any person, the person driving the pursued
vehicle, upon conviction, shall be punished by imprisonment in the state prison for three,
five, or seven years, by imprisonment in a county jail for not more than one year, or by a
fine of not less than two thousand dollars ($2,000) nor more than ten thousand dollars
($10,000), or by both that fine and imprisonment.”


                                                4
them. But the sentence for manslaughter may not be enhanced for the infliction of great
bodily injury as to anyone.” (Cook, supra, 60 Cal.4th at p. 924 .) The Supreme Court
went on to cite Beltran with approval and disapproved several cases that disagreed with
Beltran, and allowed the imposition of section 12022.7 enhancements for victims other
than the victim in the charged offense. (Cook, supra, at pp. 935, 939, disapproving
People v. Julian (2011) 198 Cal.App.4th 1524, People v. Weaver (2007) 149 Cal.App.4th
1301, and People v. Verlinde (2002) 100 Cal.App.4th 1146.)

       From this, defendant concludes that he should be allowed to withdraw his plea
because it contains an unauthorized sentence, the section 12022.7 enhancement. He
additionally argues that he should be allowed to withdraw his plea because counsel was
ineffective for failing to object to his unauthorized sentence at sentencing and for failing
to correct the trial court’s misadvisement that he was subject to a possible 30-year prison
term if he went to trial.

       In People v. Hester (2000) 22 Cal.4th 290 (Hester), the Supreme Court explained,
“[W]here the defendants have pleaded guilty in return for a specified sentence, appellate
courts will not find error even though the trial court acted in excess of jurisdiction in
reaching that figure, so long as the trial court did not lack fundamental jurisdiction. The
rationale behind this policy is that defendants who have received the benefit of their
bargain should not be allowed to trifle with the courts by attempting to better the bargain
through the appellate process.” (Id. at p. 295.)

       Hence, the defendant in Hester was precluded from challenging the trial court’s
erroneous failure to stay execution of a sentence under section 654, even though the court
thereby acted in excess of its jurisdiction and imposed an unauthorized sentence, and
even though section 654 claims generally are not waived by a failure to object in the trial
court. (Hester, supra, 22 Cal.4th at pp. 294-295.)



                                              5
       Numerous decisions of this court have applied the policy discussed in Hester to
bar challenges to a broad range of sentencing errors. (See, e.g., People v. Beebe (1989)
216 Cal.App.3d 927, 930-932 [trial court exceeded its jurisdiction by approving a plea
permitting reduction of a “straight felony” to a misdemeanor on successful completion of
probation, but defendant estopped from withdrawing the plea]; People v. Ellis (1987)
195 Cal.App.3d 334, 342-343, 347 [defendant estopped to attack her admission of, and
the trial court’s imposition of sentence upon, a prior serious felony, even though
imposing the enhancement was an unlawful act in excess of court’s jurisdiction]; People
v. Otterstein (1987) 189 Cal.App.3d 1548, 1551-1552 [having received the benefit of his
bargain, defendant waived objection to erroneous imposition of great bodily injury
enhancement].)

       Other Courts of Appeal have also applied the policy in various contexts.
(See, e.g., People v. Couch (1996) 48 Cal.App.4th 1053, 1058 [defendant estopped from
challenging sentence because he agreed to accept it and thereby waived alleged errors,
including ex post facto claim that he was not subject to the three strikes law because it
was not in effect at the time of his current offense]; People v. Nguyen (1993)
13 Cal.App.4th 114, 122-123 [defendant waived error in computation of sentence, which
is within the court’s fundamental jurisdiction and which does not exceed the terms of the
plea bargain]; People v. Jones (1989) 210 Cal.App.3d 124, 136-137 [defendant estopped
from challenging the erroneous imposition of a second five-year enhancement under
section 667, subdivision (a)].)

       Defendant’s sentence falls within this estoppel policy. Although it was a lid rather
than a specified sentence, defendant’s ultimate sentence, which included the section
12022.7 enhancement, was part of a plea agreement. Even assuming that the trial court
should have followed Beltran rather than the contrary cases, which were still valid at the
time of the plea and sentencing, the sentence was no more than an excess of the court’s


                                             6
jurisdiction. As explained in Abelleira v. District Court of Appeal (1941) 17 Cal.2d 280,
“Lack of jurisdiction in its most fundamental or strict sense means an entire absence of
power to hear or determine the case, an absence of authority over the subject matter or
the parties.” (Id. at p. 288.) Defendant’s admission of the great bodily injury
enhancement and subsequent sentence does not involve such fundamental matters. Since
the trial court retained fundamental jurisdiction, defendant cannot challenge the validity
of his bargained-for sentence.

       At the same time, “[i]t is well settled that where ineffective assistance of counsel
results in the defendant’s decision to plead guilty, the defendant has suffered a
constitutional violation giving rise to a claim for relief from the guilty plea.” (In re
Alvernaz (1992) 2 Cal.4th 924, 934.) Where, as here, a defendant contends that
ineffective assistance of counsel induced his no contest plea, he or she must “establish
not only incompetent performance by counsel, but also a reasonable probability that, but
for counsel’s incompetence, the defendant would not have pleaded guilty and would have
insisted on proceeding to trial.” (Ibid.)

       More specifically, this involves a showing that “(1) counsel’s representation was
deficient, i.e., it fell below an objective standard of reasonableness under prevailing
professional norms; and (2) counsel’s deficient performance subjected the defendant to
prejudice, i.e., there is a reasonable probability that, but for counsel’s failings, the result
would have been more favorable to the defendant.” (In re Alvernaz, supra, 2 Cal.4th at
pp. 936-937.)

       If the great bodily injury enhancements could apply to defendant, he faced a
maximum term of 30 years if he went to trial: an upper term of seven years for the
evading count (count one), doubled for the strike, nine years for the three section 12022.7
enhancements, five years for the prior serious felony, and two years for possession of
cocaine with a firearm (count two), with the sentence for felon in possession of a firearm


                                                7
(count three) stayed pursuant to section 654. Defendant asserts trial counsel should have
understood the great bodily injury enhancements were inapplicable, reducing his
maximum exposure of going to trial to a 21-year term. He additionally claims that
counsel was also ineffective in failing to object to the unauthorized sentence.

       The ineffective assistance claim is predicated on the inapplicability of the great
bodily injury enhancement being clear at the time of the plea and sentencing. This was
not the case. When defendant gave his plea and was sentenced, there was a split of
authority over whether section 12022.7, subdivision (g) prevented imposition of the great
bodily injury enhancement as to victims other than the victim of the charged offense. As
we have already discussed, while Beltran held that the enhancement did not apply in this
situation, the three cases holding to the contrary (see People v. Julian, supra,
198 Cal.App.4th at p. 1530, People v. Weaver, supra, 149 Cal.App.4th at pp. 1330-1331,
and People v. Verlinde, supra, 100 Cal.App.4th at p. 1168), were still valid at the time of
the plea and at sentencing.3

       “An attorney is not required to be clairvoyant. As a matter of common sense, an
attorney is not required to raise an argument based on an as-yet-to-be-filed opinion.” (In
re Richardson (2011) 196 Cal.App.4th 647, 661-662.) Defense counsel was aware of
Beltran and the contrary authority. It was not substandard representation for trial counsel
to conclude that the three more recent decisions governed rather than Beltran.4 Since




3 Defendant entered his no contest plea on July 23, 2013, and was sentenced on
September 20, 2013. The Supreme Court decided Cook on February 5, 2015. (Cook,
supra, 60 Cal.4th 922.)
4 This is particularly true where, as here, defense counsel filed a demurrer to the great
bodily injury enhancements based on Beltran. Although the record contains no reference
to the result of the demurrer, defendant’s plea demonstrates that the demurrer was
unsuccessful.


                                              8
counsel’s representation was not substandard, defendant has no cause to withdraw his
plea.

                           II. Mandatory Fee and Assessment

        The Attorney General contends the trial court failed to include the mandatory
Penal Code section 1465.8 court security fee and the mandatory Government Code
section 70373 court facilities assessment.

        The fee and assessment are both mandatory. (People v. Alford (2007) 42 Cal.4th
749, 752; People v. Woods (2010) 191 Cal.App.4th 269, 272.) Since the fee and
assessment are subject to various penalties and assessments that are particular to each
county, we shall remand for the trial court to impose them.

                                       DISPOSITION

        The case is remanded for the trial court to impose the court security fee (Pen.
Code, § 1465.8) and court facilities assessment (Gov. Code, § 70373) and all required
penalties, fees, and assessments. As so modified, the judgment is affirmed. The trial
court is further directed to prepare an amended abstract of judgment reflecting the court
fee and court facilities assessment and to forward a certified copy to the Department of
Corrections and Rehabilitation.


                                                        BUTZ                  , J.

We concur:



        RAYE                 , P. J.



        RENNER               , J.


                                              9